17 N.Y.3d 882 (2011)
957 N.E.2d 1139
933 N.Y.S.2d 637
2011 NY Slip Op 86849
HUDSON VALLEY FEDERAL CREDIT UNION, Appellant,
v.
NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE et al., Respondents.
Motion No: 2011-916.
Court of Appeals of New York.
Submitted August 1, 2011.
Decided October 18, 2011.
Motion by the United States of America for leave to file a memorandum of law amicus curiae on the motion for leave to appeal herein granted and the memorandum of law is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 19 copies filed within 30 days.